Per Curiam
: The pleadings and the issue here presented are the same as in the case of Atchison, Topeka and Santa Fe Railway Company v. United States, 121 C. Cls. 467. For the reasons stated in that case, plaintiffs’ motions for summary judgment asking for an adjudication that the jeeps involved in these actions be classified and rated as passenger motor vehicles, are granted.
Entry of judgment is suspended pending the filing of a report by the General Accounting Office and the disposition of the issues relating to the proper amounts to be paid to the plaintiffs for the transportation services herein involved.
It is so ordered.